DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114 AFTER FINAL REJECTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission of RCE filed on December 16, 2021 and the amendment filed on December 1, 2021 have been entered.  The claims pending in this application are claims 29, 30, 32-48, and 59-68. The objection not reiterated from the previous office action is hereby withdrawn in view of applicant’s amendment filed on December 1, 2021. Claims 29, 30, 32-48, and 59-68 will be examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 29, 32, 34-36, 46, and 60 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. (page 1-16, 2007, a reference in IDS filed on October 3, 2018). 
Regarding claim 29, 32, 34-36, 46, and 60, since it is known that “[T]he fluorophore absorbs light energy of a specific wavelength and re-emits light at a longer wavelength. The 
through the visible spectrum, and emission energies may continue from visible light into the near infrared region” (see page 2 of  “Fluorophore” from Wikipedia), a fluorescence signal is produced based on that a fluorophore absorbs light energy at a specific wavelength of a light. Since said first chromogenic moiety in claim 48 can be a fluorescent dye such as rhodamine, TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches a method of preparing a stained biological sample, comprising: (a) contacting a biological sample immobilized on a solid support (ie., a slide for an immunohistochemistry assay) with a first detection probe (ie., 1° Ab) and a first enzyme conjugate comprising an enzyme (ie., HRP), wherein, if said first target is present in said biological sample, the first detection probe binds to a first target (ie., a target which binds to an antibody such as a polypeptide) potentially present in said biological sample and the first enzyme conjugate binds to the first detection probe, thereby forming a first binding complex comprising the first target, the first detection probe, and the first enzyme conjugate, wherein the first target comprises a polypeptide or a tyrosine-containing moiety, and the enzyme of the first enzyme conjugate is an oxidoreductase or a peroxidase (ie., HRP); (b) after step (a), contacting the first binding complex with a first signaling conjugate 
(ie., the fluorescence signal is produced based on that the fluorophore of tyramide absorbs light energy at a specific wavelength of a light) as recited in claim 29, further comprising (d) analyzing said stained biological sample by bright field microscopy (ie., fluorescent microscopy) 
Therefore, TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches all limitations recited in claims 29, 32, 34-36, 46, and 60. 
Response to Arguments
In page 12, fourth paragraph bridging to page 14, fourth paragraph of applicant’s remarks, applicant argues that “[A]pplicant continues to disagree with the propriety of the rejection for the reasons of record. Notwithstanding, in the interest of expediting prosecution, claim 29 is presently amended to recite ‘said signal that provides for the specific detection of the first target is the first chromogenic moiety is the absorbance of light. Therefore, the rejection of claim 29 is rendered moot. For at least the same reasons, claims 32, 34-36, and 46, which each depend from claim 29, should likewise be found to be free from the issue. Applicant further notes that the Office Action states that ‘claim 29 does 
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Since it is known that “[T]he fluorophore absorbs light energy of a specific wavelength and re-emits light at a longer wavelength. The absorbed wavelengths, energy transfer efficiency, and time before emission depend on both the fluorophore structure and its chemical environment, as the molecule in its excited state interacts with surrounding molecules. Wavelengths of maximum absorption (≈ excitation) and emission (for example, Absorption/ Emission = 485 nm/517 nm) are the typical terms used to refer to a given fluorophore, but the whole spectrum may be important to consider. The excitation wavelength spectrum may be a very narrow or broader band, or it may be all beyond a cutoff level. The emission spectrum is usually sharper than the excitation spectrum, and it is of a longer wavelength and correspondingly lower energy. Excitation energies range from ultraviolet through the visible spectrum, and emission energies may continue from visible light into the near infrared region” a fluorescence signal is produced based on that a fluorophore absorbs light energy at a specific wavelength of a light. Therefore, TSA Signal Amplification (TSA) Systems from PerkinElmer teaches that said signal (ie., the fluorescent signal) that provides for the specific detection of the first target is the absorbance of the light by the first chromogenic moiety (ie., the fluorescence signal is produced based on that the fluorophore of tyramide absorbs light energy at a specific wavelength of a light) as recited in claim 29.

Claims 29, 32-36, 46, 48, and 60 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Liu et al., (Histochem., Cell Biol., 126, 283-291, 2006, a reference in IDS filed on October 3, 2018) as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc.
Regarding claims 29, 32-36, 46, 48, and 60, since it is known that “[T]he fluorophore absorbs light energy of a specific wavelength and re-emits light at a longer wavelength. The absorbed wavelengths, energy transfer efficiency, and time before emission depend on both the fluorophore structure and its chemical environment, as the molecule in its excited state interacts with surrounding molecules. Wavelengths of maximum absorption (≈ excitation) and emission (for example, Absorption/Emission = 485 nm/517 nm) are the typical terms used to refer to a given fluorophore, but the whole spectrum may be important to consider. The excitation wavelength spectrum may be a very narrow or broader band, or it may be all beyond a cutoff level. The emission spectrum is usually sharper than the excitation spectrum, and it is of a longer wavelength and correspondingly lower energy. Excitation energies range from ultraviolet 
a fluorescence signal is produced based on that a fluorophore absorbs light energy at a specific wavelength of a light. Since said first chromogenic moiety in claim 48 can be a fluorescent dye such as rhodamine and TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches that “[T]SA is easily integrated into any protocol alter an initial addition of horseradish peroxidase (MRP). The MRP is used to catalyze the deposition and binding of a labeled (e.g , biotin, DNP or other labeling moieties) tyramide onto tissue sections or cell preparations previously blocked with proteins. This reaction is quick (less than 10 minutes). The binding is covalent because the reaction Intermediately dimerizes with tyrosine residues on the surface-bound endogenous proteins. These labels can then be detected by standard chromogenic or fluorescent techniques. Since the added labels are only deposited proximal to the enzyme site, there is minimal, if any, loss of resolution” and there is a washing step after incubation of fluorophore tyramide (see pages 3 and 7), Liu et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. disclose that a method of preparing a stained biological sample, comprising: (a) contacting a biological sample immobilized on a solid support (ie., cells grown on glass cover slips) with a first detection probe (eg., DIG-labeled RNA probe for beta-actin) and a first enzyme conjugate comprising an enzyme (eg., HRP conjugated goat anti-mouse antibody), wherein if said first target is present in said biological sample, the first detection probe binds to a first target (eg., beta-actin gene) potentially present in said biological sample and the first enzyme conjugate binds to the first detection probe, thereby forming a first binding complex comprising the first target, the first detection probe, and the first enzyme conjugate, wherein the first target comprises a nucleic acid, and the enzyme of the first enzyme conjugate is an 

moiety, that covalently binds to at least one of: (i) a location on the first binding complex proximate to or directly on the first enzyme conjugate of the first binding complex; (ii) a location on the first binding complex proximate to or directly on the first target of the first binding complex; or (iii) a location on the biological sample proximate to the first target; wherein, if said first target is present in said biological sample, a first signaling complex is formed, said first signaling complex comprising the complex formed from the covalent bonding of the first reactive species to said first binding complex and/or from the covalent bonding of the first reactive species to the biological sample proximate to the first target; and (c) after step (b), removing the reactive species unbound to the first signaling complex by washing the biological sample, thereby, if said first target is present in said biological sample, producing a stained 
biological sample comprising the first signaling complex on the solid support; wherein the first chromogenic moiety of the first signaling complex of the stained biological sample produces a signal (ie., a fluorescent signal) when exposed to a light that provides for the detection of said first target, wherein said light comprises visible light, wherein said signal (ie., the fluorescent signal) that provides for the specific detection of the first target is realized by absorbance of the light by the reactive species that provides for the specific detection of the first target is the absorbance of the light by the first chromogenic moiety (ie., the fluorescence signal is produced 
Therefore, Liu et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teach all limitations recited in claims 29, 32-36, 46, 48, and 60. 
Response to Arguments
In page 14, fourth paragraph bridging to page 16, fourth paragraph of applicant’s remarks, applicant argues that “[A]pplicant continues to disagree with the propriety of the rejection for the reasons of record. Notwithstanding, in the interest of expediting prosecution, claim 29 is presently amended to recite ‘said signal that provides for the specific detection of the first target is the first chromogenic moiety is the absorbance of light. Liu at most provides methods that relate to fluorescence microscopy. By contrast, present claim 29 recites a method wherein said signal that provides for the specific detection of the first target is the absorbance of the light by the first chromogenic moiety. Accordingly, Liu as evidenced by PerkinElmer fails to anticipate present claim 29. Dependent claims 32-36, 46, 48, and 60 are not anticipated for at least the same reasons”. 
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Since it is known that “[T]he fluorophore absorbs light energy of a specific wavelength and re-emits light at a longer wavelength. The absorbed wavelengths, energy transfer efficiency, and time before emission depend on both the fluorophore structure and its chemical environment, as the molecule in its excited state interacts with surrounding molecules. Wavelengths of maximum absorption (≈ excitation) and emission (for example, Absorption /Emission = 485 nm/517 nm) are the typical terms used to refer to a given fluorophore, but the whole spectrum may be important to consider. The excitation wavelength spectrum may be a very narrow or broader band, or it may be all beyond a cutoff level. The emission spectrum is usually sharper than the excitation spectrum, and it is of a longer wavelength and correspondingly lower energy. Excitation energies range from ultraviolet through the visible spectrum, and emission energies may continue from visible light into the near infrared region” (see page 2 of  “Fluorophore” from Wikipedia), a fluorescence signal is produced based on that a fluorophore absorbs light energy at a specific wavelength of a light. Therefore, Liu et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer teach that said  the fluorescence signal is produced based on that the fluorophore of tyramide absorbs light energy at a specific wavelength of a light) as recited in claim 29.

Claims 29, 30, 32-36, 59, and 60 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Schleger et al., (Mod. Pathol., 15, 462-469, 2002) as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. 
Regarding claims 29, 30, 32-36, 59, and 60, since it is known that “[T]he fluorophore absorbs light energy of a specific wavelength and re-emits light at a longer wavelength. The absorbed wavelengths, energy transfer efficiency, and time before emission depend on both the fluorophore structure and its chemical environment, as the molecule in its excited state interacts with surrounding molecules. Wavelengths of maximum absorption (≈ excitation) and emission (for example, Absorption/Emission = 485 nm/517 nm) are the typical terms used to refer to a given fluorophore, but the whole spectrum may be important to consider. The excitation wavelength spectrum may be a very narrow or broader band, or it may be all beyond a cutoff level. The emission spectrum is usually sharper than the excitation spectrum, and it is of a longer wavelength and correspondingly lower energy. Excitation energies range from ultraviolet 
through the visible spectrum, and emission energies may continue from visible light into the near infrared region” (see page 2 of  “Fluorophore” from Wikipedia), a fluorescence signal is produced based on that a fluorophore absorbs light energy at a specific wavelength of a light. Since said first chromogenic moiety in claim 48 can be a fluorescent dye such as rhodamine and TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches that  et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. disclose that a method of preparing a stained biological sample, comprising: (a) contacting a biological sample immobilized on a solid support (ie., slides with interphase nuclei from patents with ductal adenocarcinoma of the pancreas) with a first detection probe (eg., c-MYC probe with digoxigenin) and a first enzyme conjugate comprising an enzyme (eg., POD-conjugated anti-digoxigenin antibody), wherein, if said first target is present in said biological sample, the first detection probe binds to a first target (eg.,c-MYC gene) potentially present in said biological sample and the first enzyme conjugate binds to the first detection probe, thereby forming a first binding complex comprising the first target, the first detection probe, and the first enzyme conjugate, wherein the first target comprises a nucleic acid, and the enzyme of the first enzyme conjugate is an oxidoreductase or a peroxidase; (b) after step (a), contacting the first binding complex with a first signaling conjugate comprising a phenolic moiety covalently bonded to a first chromogenic moiety (eg., tyramide-Cy3), such that, if said first target is present in said biological sample, the first signaling conjugate contacts the enzyme of the first binding complex, and the enzyme of the first binding complex catalyzes conversion of  the fluorescence signal is produced based on that the fluorophore of tyramide absorbs light energy at a specific wavelength of a light) as recited in claim 29, the biological sample is derived from a human subject (ie., patents with ductal adenocarcinoma of the pancreas) having or putatively having a genetic abnormality, infection, or a neoplasia as recited in claim 30, further comprising (d) analyzing said stained biological sample by bright field microscopy (ie., fluorescent microscopy) 
Therefore, Schleger et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teach all limitations recited in claims 29, 30, 32-36, 59, and 60. 
Response to Arguments
In page 16, fifth paragraph bridging to page 19, second paragraph of applicant’s remarks, applicant argues that “[A]pplicant continues to disagree with the propriety of the rejection for the reasons of record. Notwithstanding, in the interest of expediting prosecution, claim 29 is presently amended to recite ‘said signal that provides for the specific detection of the first target is the first chromogenic moiety is the absorbance of light. As is made clear in the examiner’s characterization of the reference, the rejection over Schleger is based on at most its description of methods that relate to fluorescence microscopy. By contrast, present claim 29 recites a method wherein said signal that provides for is the absorbance of the light by the first chromogenic moiety. Accordingly, Schleger as evidenced by PerkinElmer fails to anticipate present claim 29. Dependent claims 30, 32-36, 59, and 60 are not anticipated for at least the same reasons”. 
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Since it is known that “[T]he fluorophore absorbs light energy of a specific wavelength and re-emits light at a longer wavelength. The absorbed wavelengths, energy transfer efficiency, and time before emission depend on both the fluorophore structure and its chemical environment, as the molecule in its excited state interacts with surrounding molecules. Wavelengths of maximum absorption (≈ excitation) and emission (for example, Absorption /Emission = 485 nm/517 nm) are the typical terms used to refer to a given fluorophore, but the whole spectrum may be important to consider. The excitation wavelength spectrum may be a very narrow or broader band, or it may be all beyond a cutoff level. The emission spectrum is usually sharper than the excitation spectrum, and it is of a longer wavelength and correspondingly lower energy. Excitation energies range from ultraviolet through the visible spectrum, and emission energies may continue from visible light into the near infrared region” (see page 2 of  “Fluorophore” from Wikipedia), a fluorescence signal is produced based on that a fluorophore absorbs light energy at a specific wavelength of a light. Therefore, Schleger et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer teach that said signal (ie., the fluorescent signal) that provides for the specific detection of the first target is the absorbance of the light by the first chromogenic moiety (ie., the fluorescence signal is produced based on that the fluorophore of tyramide absorbs light energy at a specific wavelength of a light) as recited in claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. as applied to claims 29, 32, 34-36, 46, and 60 above, and further in view of LaPlante et al., (US 2009/0201577 A1, published on August 13, 2009). 
The teachings of TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. have been summarized previously, supra. 
TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. do not disclose that said light in step (c) comprises a light from a spectrally narrow light source as recited in claim 37. 
et al., teach that “[T]he light used to excite the sample in a fluorescence microscope generally has a narrow range of wavelengths to avoid spectral overlap with the emission wavelength, a situation that would generate noise or otherwise interfere with detection of fluorescent emission from the sample” (see paragraph [0004]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 37 wherein said light in step (c) comprises a light from a spectrally narrow light source in view of the prior arts of TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. and LaPlante et al..  One having ordinary skill in the art would have been motivated to do so because LaPlante et al., have shown that “[T]he light used to excite the sample in a fluorescence microscope generally has a narrow range of wavelengths to avoid spectral overlap with the emission wavelength, a situation that would generate noise or otherwise interfere with detection of fluorescent emission from the sample” (see paragraph [0004]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 37 using a light from a spectrally narrow light source of a fluorescence microscope in view of the prior arts of TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. and LaPlante et al., in order to avoid spectral overlap with the emission wavelength and reduce noises which interfere with detection of fluorescent emission from the sample. 
Response to Arguments
In page 19, third and fourth paragraph of applicant’s remarks, applicant argues that “[L]aPlante fails to cure the deficiencies of PerkinElmer described in the response to the rejection under 35 U.S.C. § 102 over PerkinElmer. Rather, the paragraph of LaPlante that is 
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection because TSA Signal Amplification (TSA) Systems from PerkinElmer teach that said signal (ie., the fluorescent signal) that provides for the specific detection of the first target is the absorbance of the light by the first chromogenic moiety (ie., the fluorescence signal is produced based on that the fluorophore of tyramide absorbs light energy at a specific wavelength of a light) as recited in claim 29 (see above Response to Arguments related to the rejection item No. 3). 

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. in view of LaPlante et al., as applied to claims 29, 32, 34-37, 46, and 60 above, and further in view of Pietrasik (US 2011/0148952 A1, filed on March 1, 2011). 
The teachings of TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. and LaPlante et al., have been summarized previously, supra. 
TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. and LaPlante et al., do not disclose that said spectrally narrow light source has a spectral emission with a full-width half-max (FWHM) of between about 30 nm and about 250 nm, between about 30 nm and about 150 nm, between about 30 nm and about 100 nm, or between about 20 nm and about 60 nm as recited in claim 38. 

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 38 wherein said spectrally narrow light source has a spectral emission with a full-width half-max (FWHM) of between about 30 nm and about 250 nm, between about 30 nm and about 150 nm, between about 30 nm and about 100 nm, or between about 20 nm and about 60 nm in view of the prior arts of TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc., LaPlante et al., and   Pietrasik. One having ordinary skill in the art would have been motivated to do so because LaPlante et al., have shown that “[M]ore recently, light-emitting diodes (LEDs) have been used as light sources in fluorescence microscopy. LEDs are semiconductor devices that emit light in a narrow wavelength band. The wavelength of light emitted from an LED depends on the semiconductor material of the LED. LEDs are desirable for use in fluorescence microscopes because the narrow wavelength band of emission obviates the need for excitation filters, and because their emission tends to be more stable than emission from arc-discharge or incandescent lamps. LEDs are also preferred for use in fluorescence microscopy because their output can be electronically controlled, unlike filtered wide band light sources such as arc-discharge or incandescent lamps” (see paragraph [0005]) while Pietrasik has shown that LEDs generally have a full width at half maximum (FWHM) value of between 20 and 50 nm (see paragraph [0007]). 
One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 38 using a light from a spectrally narrow light source of a fluorescence microscope wherein said spectrally narrow light source is LEDs and has a spectral emission with a full-width half-max (FWHM) of between about 30 nm  et al., and Pietrasik in order to take advantages of LEDs taught by LaPlante et al.. 
Response to Arguments
In page 19,  last paragraph bridging to page 20, first paragraph of applicant’s remarks, applicant argues that “[P]ietrasik fails to cure the deficiencies of PerkinElmer and LaPlante described in the preceding section of this response. Rather, Pietrasik relates to a color imaging system which includes a sensor assembly having a plurality of sensor pixels for sensing incident light, wherein the sensor pixels generate photocurrents in response to sensing the incident light and which includes a display device having a plurality of light emitting devices (LEDs), which Pietrasik discloses generally have a full width at half maximum (FWHM) value of between 20 and 50 nm (see paragraph [0007]). Pietrasik contains no disclosure which would motivate a skilled person to modify the detection methods of TSA Systems or LaPlante et al., to arrive at the claimed non- fluorescent detection methods. Accordingly, PerkinElmer in view of LaPlante and Pietrasik fails to render claim 38 obvious”. 
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection because TSA Signal Amplification (TSA) Systems from PerkinElmer teach that said signal (ie., the fluorescent signal) that provides for the specific detection of the first target is the absorbance of the light by the first chromogenic moiety (ie., 
Claims 39-43 and 60-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. as applied to claims 29, 32, 34-36, 46, and 60 above, and further in view of  Sood et al., (US 2010/0120043A1, published on May 13, 2010). 
The teachings of TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. have been summarized previously, supra. 
TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. do not disclose repeating steps (a) through (c) in order to further detect a second target putatively present in the sample, by the substitution of a second detection probe for said first detection probe; a second enzyme conjugate for said first enzyme conjugate; a second target for said first target; a second binding complex for said first binding complex; a second signaling conjugate for said first signaling conjugate; a second chromogenic moiety for said first chromogenic moiety; a second signaling complex for said first signaling complex, and a second reactive species for said first reactive species; thereby producing a stained biological sample that has been stained for two targets if said first and second target is present in said stained biological sample, wherein the second target comprises a polypeptide, a nucleic acid, or a tyrosine-containing moiety, said enzyme of the second enzyme conjugate comprises an oxidoreductase or a peroxidase, and said second signaling conjugate comprises a phenolic moiety covalently bonded to a second chromogenic moiety, wherein the second chromogenic moiety of the second reactive species bound to the stained biological sample produces a signal when exposed to a light that provides for the detection of said second target, wherein said light comprises one or more of visible light, infrared light, or near infrared light, wherein said signal that provides for the specific detection of the second target is the absorbance of the light by the second chromogenic moiety as recited in 
repeating steps (a) through (c) in order to further detect a fifth target putatively present in the sample, by the substitution of a fifth detection probe for said first detection probe; a fifth enzyme conjugate for said first enzyme conjugate; a fifth target for said first target; a fifth binding complex for said first binding complex; a fifth signaling conjugate for said first signaling conjugate; a fifth chromogenic moiety for said first chromogenic moiety; a fifth signaling complex for said first signaling complex, and a fifth reactive species for said first reactive species; thereby producing a stained biological sample that has been stained for five targets if said first, second, third, fourth, and fifth targets are present in said stained biological sample, wherein the fifth target comprises a polypeptide, a nucleic acid, or a tyrosine-containing moiety , said enzyme of the fifth enzyme conjugate comprises an oxidoreductase or a peroxidase, and said fifth signaling conjugate comprises a phenolic moiety covalently bonded to a fifth chromogenic moiety, wherein the fifth chromogenic moiety of the fifth reactive species bound to the stained biological sample produces a signal when exposed to a light that provides for the detection of said fifth target, wherein said light comprises one or more of visible light, infrared light, or near 
Sood et al., teach that the method steps can be repeated multiple times (to detect a fourth, a fifth, and an nth set of the plurality of targets) to detect most or all of the plurality of targets in the biological sample and in some embodiments, the steps are repeated about 100 times to detect about 100 different sets (i.e., n=100) of targets and detecting most or all of the plurality of targets in the biological sample is performed using different fluorescent signals (see paragraphs [0043] and [0059]). 
 Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 39-43 and 61-65 by repeating steps (a) through (c) in order to further detect a second target putatively present in the sample, by the substitution of a second detection probe for said first detection probe; a second enzyme conjugate for said first enzyme conjugate; a second target for said first target; a second binding complex for said first binding complex; a second signaling conjugate for said first signaling conjugate; a second chromogenic moiety for said first chromogenic moiety; a second signaling complex for said first signaling complex, and a second reactive species for said first reactive species; thereby producing a stained biological sample that has been stained for two targets if said first and second target is present in said stained biological sample, wherein the second target comprises a polypeptide, a nucleic acid, or a tyrosine-containing moiety, said enzyme of the second enzyme conjugate comprises an oxidoreductase or a peroxidase, and said second signaling conjugate comprises a phenolic moiety covalently bonded to a second chromogenic moiety, wherein the second chromogenic moiety of the second reactive species  et al..  One having ordinary skill in the art would have been motivated to do so because Sood et al., have suggested that the method steps can be repeated multiple times (to detect a fourth, a fifth, and an nth set of the plurality of targets) to detect most or all of the plurality of targets in the biological sample and in some embodiments, the steps are repeated about 100 times to detect about 100 different sets (i.e., n=100) of targets and detecting most or all of the plurality of targets in the biological sample is performed using different fluorescent signals (see paragraphs [0043] and [0059]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 39-43 and 61-65 by repeating steps (a) through (c) using the detection probes for binding to the second target, the third target, the fourth target, the fifth target, and the sixth target wherein the first chromogenic moiety, the second chromogenic moiety, the third chromogenic moiety, the fourth chromogenic moiety, the fifth chromogenic moiety, and the sixth chromogenic moiety are different fluorophores which can produce different fluorescent signals in view of the prior arts of TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. and Sood et al., in order to producing a stained biological sample that has been stained for two to six targets. 
Response to Arguments
is the absorbance of the light by the first chromogenic moiety” (emphasis added). By contrast, the method of PerkinElmer utilizes fluorescence microscopy, so that repeating this method as purportedly taught by Sood still would not result in the method of claims 39-43 or 60-65. Moreover, it would not have been reasonably expected that the claimed methods, if effected sequentially using different chromogens as recited, would permit the detection of different targets on an immobilized biological sample, and further permit the specific detection of such targets. The unexpected results attained by methods as recited in claims 39-43 and 60-65 wherein the inventive chromogenic detection methods are effected sequentially with different targets can be appreciated upon review of the experimental examples in this application, and most particularly the figures which depict the results of such assays. For example, FIGS. 10(A-B) contain images and a schematic illustrating the difference between a dual ISH chromogenic detection, where FIG. 10(A) shows a SISH/Red combined detection protocol, and the experiment in FIG. 10(B) resulted in a purple and yellow signaling conjugate as described herein. Particularly, as described, when 2 targets are expressed on the same site it resulted a colored signal produced by combining these two chromogens which 1s detected as a third, unique color. Based thereon, the subject chromogenic assays when repeated sequentially to detect different targets using different chromogens, readily and precisely permit the detection of different targets at the same (i.e., when the 2 targets are at the same site the color signal obtained is a unique signal comprising a blend or composite of the color signal generated by the 2 or more different chromogens) or at different sites (i.e., different color signals generated by the different chromogens are respectively comprised at the sites where the 2 (or more) targets are expressed on the biological sample. These results are a substantial improvement over fluorescent detection methods. Similarly, the experiment in FIGS. 11(A-B) contain photomicrographs showing two examples wherein two colors are deposited proximally to create a visually distinct third color. Such discrete identification of different targets at a common sites on an immobilized tissue is a substantial improvement he fluorescent detection methods of TSA Signal Amplification or prior detection methods.Still further the experiments in FIGS. 12(A-C) are photomicrographs showing the use of LED illumination to separate the signal from a chromogenic dual stain, where FIG. 12(A) shows white light illumination, FIG. 12 (B) shows green light illumination and FIG. 12 (C) shows red light illumination. Again this illustrates how the claimed chromogenic detection methods can be repeated sequentially with different chromogens in order to permit the discrete identification of different targets at different or common sites on an immobilized tissue which is an improvement over the fluorescent detection methods of TSA Signal Amplification. Additionally, the experiments in FIGS. 17(A-E), FIGS. 18(A-E), FIGS. 19(A-E) and FIGS. 20(A-E) show photomicrographs of tissues sequentially stained with different signaling conjugates having different chromogenic moieties, and UV-Vis 
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection because TSA Signal Amplification (TSA) Systems from PerkinElmer teach that said signal (ie., the fluorescent signal) that provides for the specific detection of the first target is the absorbance of the light by the first chromogenic moiety (ie., the fluorescence signal is produced based on that the fluorophore of tyramide absorbs light energy at a specific wavelength of a light) as recited in claim 29 (see above Response to Arguments related to the rejection item No. 3). 

Claims 39, 44, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. as applied to claims 29, 32-36, 46, and 48 above, and further in view of  Sood et al.. 
The teachings of Liu et al., and TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. have been summarized previously, supra. 
Liu et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. do not disclose repeating steps (a) through (c) in order to further detect a second target putatively present in the sample, by the substitution of a second detection probe for said first detection probe; a second enzyme conjugate for said first enzyme conjugate; a second target for said first target; a second binding complex for said first binding complex; a second signaling conjugate for said first signaling conjugate; a second chromogenic moiety for said first chromogenic moiety; a second signaling complex for said first signaling complex, and a second reactive species for said first reactive species, thereby producing a stained biological sample that et al., teach to inhibit HRP activity before processing a second tyramide signal amplification in order to effectively quench the antibody-conjugated HRP used in a first tyramide signal amplification (see pages 283-285). 
	Sood et al., teach that the method steps can be repeated multiple times (to detect a fourth, a fifth, and an nth set of the plurality of targets) to detect most or all of the plurality of targets in the biological sample and in some embodiments, the steps are repeated about 100 times to detect about 100 different sets (i.e., n=100) of targets and detecting most or all of the plurality of targets in the biological sample is performed using different fluorescent signals (see paragraphs [0043] and [0059]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 39, 44, and 45 by disclose repeating steps (a) through (c) in order to further detect a second target putatively present in the sample, by the substitution of a second detection probe for said first detection probe; a second enzyme conjugate for said first enzyme conjugate; a second target for said first target; a second binding complex for said first binding complex; a second signaling conjugate for said first signaling conjugate; a second chromogenic moiety for said first chromogenic moiety; a second signaling complex for said first signaling complex, and a second reactive species for said first reactive species, thereby producing a stained biological sample that has been stained for two targets if said first and second target is present in said stained biological sample, wherein the second target comprises a polypeptide, a nucleic acid, or a tyrosine-containing moiety, said enzyme of the second enzyme conjugate comprises an oxidoreductase or a peroxidase, and said et al., TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. and Sood et al..  One having ordinary skill in the art would have been motivated to do so et al., have shown to inhibit HRP activity before processing a second tyramide signal amplification in order to effectively quench the antibody-conjugated HRP used in a first tyramide signal amplification (see pages 283-285) while Sood et al., have suggested that the method steps can be repeated multiple times (to detect a fourth, a fifth, and an nth set of the plurality of targets) to detect most or all of the plurality of targets in the biological sample and in some embodiments, the steps are repeated about 100 times to detect about 100 different sets (i.e., n=100) of targets and detecting most or all of the plurality of targets in the biological sample is performed using different fluorescent signals (see paragraphs [0043] and [0059]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 39, 44, and 45 by inactivating the enzyme of the first enzyme conjugate or the enzyme of the enzyme conjugate used to detect the target which is detected in the immediately prior steps (a) through (c), repeating steps (a) through (c) using the detection probes for binding to the second target and repeating steps (a) through (c) using the detection probes for binding to multiple different targets wherein the first chromogenic moiety, the second chromogenic moiety, the third chromogenic moiety, the fourth chromogenic moiety, the fifth chromogenic moiety, and the sixth chromogenic moiety are different fluorophores which can produce different fluorescent signals in view of the prior arts of Liu et al., TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. and Sood et al., in order to effectively quench the antibody-conjugated HRP used in the previous signal amplification reaction, producing a stained biological sample that has been stained for two targets and producing a stained biological sample that has been stained for multiple different targets. 
Response to Arguments

Moreover, it would not have been reasonably expected that the claimed methods, if effected sequentially using different chromogens as recited, would permit the detection of different targets on an immobilized biological sample, and further permit the specific detection of such targets. The unexpected results attained by methods as recited in claims 39, 44, and 45, as set forth in the preceding section, provide further evidence of the non-obviousness of the methods claimed in claims 39, 44, and 45. Accordingly, Liu as evidenced by PerkinElmer in view of Sood fails to render claims 39, 44, and 45 obvious”. 
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection because Liu et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer teach that said signal (ie., the fluorescent signal) that provides for the specific detection of the first target is the absorbance of the light by the first chromogenic moiety (ie., the fluorescence signal is produced based on that the fluorophore of tyramide absorbs light 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 29, 30, 32-44, 46, 59, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,041,950 B2 wherein a fluorescent dye cannot be considered as a first chromogenic moiety according to applicant’s argument in this allowed application.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims in this instant application are either anticipated by, or would have been obvious over, the reference claims. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  Although claims 29, 30, 32-44, 46, 59, and 60 in this instant application are not identical to claims 1-20 of U.S. Patent No. 10,041,950 B2, since the content of U.S. Patent No. 10,041,950 B2 teaches that the light in claims 1, 16, and 18 of U.S. Patent No.10,041,950 B2 can be visible light (eg., see column 33), “[T]his disclosure further describes compositions, kits, and methods for determination of cell clonality in human cancer samples. Specifically, B cell lymphomas resulting from clonal expansion of a specific B cell population expressing either KAPPA or LAMBDA mRNA are described. In illustrative embodiments, a 
Response to Arguments
In page 23, third paragraph of applicant’s remarks, applicant argues that “[A]pplicant respectfully requests that the rejection be held in abeyance pending the indication of otherwise allowable subject matter, at which time the examiner is invited to contact the undersigned to discuss the possible filing of a terminal disclaimer”. 
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection because applicant has not filed a terminal disclaimer yet. 

Conclusion	 	 .
13.	No claim is allowed.  
14. 	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   

/FRANK W LU/Primary Examiner, Art Unit 1634       
February 26, 2022